DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 12/29/2020.
Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method for fabricating a semiconductor device comprising forming a nanosheet stack structure including a stack of alternating sacrificial nanosheet layers and active nanosheet channel layers, and forming an etch stop layer on the stack such that the uppermost sacrificial nanosheet layer is disposed between the etch stop layer and an uppermost active nanosheet channel layer; and performing an etch process to recess an upper surface of the layer of the work function metal in the gate region down to a level between an upper surface  and a lower surface of the etch stop layer, wherein the etch stop layer prevents etching of the work function metal in the uppermost space between the uppermost active nanosheet channel layer and the etch stop layer; and filling the gate region above the recessed upper surface of the layer of work function metal with a layer of metallic material to form a gate electrode which is disposed above the upper surface of the etch stop layer in combinations with other claim limitations as required by claims 1 and 14.
The search of the prior art does not disclose or reasonably suggest a method for fabricating a semiconductor device comprising forming a nanosheet stack structure including a stack of alternating sacrificial nanosheet layers and active nanosheet channel layers, and forming an etch stop layer on the stack such that the uppermost sacrificial nanosheet layer is disposed between the etch stop layer and an uppermost active nanosheet channel layer; performing an etch process to recess an upper surface of the layer of the work function metal in the gate region down to a level between an upper surface  and a lower surface of the etch stop layer, wherein the etch stop layer prevents etching of the work function metal in the uppermost space between the uppermost active nanosheet channel layer and the etch stop layer; 
The dependent claims 2-6, 9-13, 15-20, and 22 are allowable by virtue of the dependence upon the claims 1, 14, and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891